Case 8:20-cv-03069-TPB-AAS Document 14 Filed 01/27/21 Page 1 of 4 PageID 164




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

LEON JOHNSON,

        Plaintiff,

v.                                                  Case No: 8:20-cv-3069-TPB-AAS

DUSTIN BLANTON, BRANDON
BARNHILL, EVERGLADES
COLLEGE, INC. d/b/a KEISER
UNIVERSITY, and JAMES
VRICOS,

      Defendants.
___________________________________/

     ORDER GRANTING IN PART AND DENYING IN PART “DEFENDANTS’
        MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT”

        This matter is before the Court on “Defendants’ Motion to Dismiss Plaintiff’s

Amended Complaint,” filed by counsel on January 13, 2021. (Doc. 8). On January

19, 2021, Plaintiff Leon Johnson filed a pro se response in opposition to the motion.

(Doc. 13). After reviewing the motion, response, court file, and the record, the

Court finds as follows:

        This case involves claims for race discrimination and retaliation, defamation,

civil conspiracy, and emotional distress, arising out of Plaintiff’s former employment

with Everglades College, where he worked as an instructor. Everglades College is

a private, non-profit Florida university offering undergraduate and graduate

programs.




                                      Page 1 of 4
Case 8:20-cv-03069-TPB-AAS Document 14 Filed 01/27/21 Page 2 of 4 PageID 165




       In the motion to dismiss, Defendants argue that the amended complaint

should be dismissed based on an employee arbitration agreement entered into by

the parties on June 20, 2012. The arbitration agreement provides that

       Any controversy or claim arising out of or relating to Employee’s
       employment, Employee’s separation from employment, . . . including,
       but not limited to, claims or actions brought pursuant to federal, state
       or local laws regarding payment of wages, tort, discrimination,
       harassment and retaliation . . . shall be referred to and finally resolved
       exclusively by binding arbitration.

(Doc. 8-1).

       The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1 et seq., “embodies a liberal

federal policy favoring arbitration agreements.” Caley v. Gulfstream Aerospace

Corp., 428 F.3d 1359, 1367 (11th Cir. 2005). In fact, the Eleventh Circuit Court of

Appeals has “recognized that the FAA creates a presumption of arbitrability such

that any doubts concerning the scope of arbitrable issues should be resolved in favor

of arbitration.” Bazemore v. Jefferson Cap. Sys., LLC, 827 F.3d 1325, 1329 (11th

Cir. 2016) (internal quotations omitted).

       In this case, Defendants have presented evidence of a valid arbitration

agreement. (Doc. 8-1). Plaintiff does not appear to contest the authenticity of this

document. 1 Rather, he opposes dismissal by arguing that the arbitration

agreement conflicts with the employment agreement that he signed on March 2,




1The Court “may consider a document attached to a motion to dismiss . . . if the attached
document is (1) central to the plaintiff's claim and (2) undisputed.” Day v. Taylor, 400 F.3d
1272, 1276 (11th Cir. 2005) (citing Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)).

                                        Page 2 of 4
Case 8:20-cv-03069-TPB-AAS Document 14 Filed 01/27/21 Page 3 of 4 PageID 166




2011, rendering the arbitration agreement unenforceable. The employment

agreement provides that

      All matters relating to the employment relationship, including issues
      relating to the beginning and end of the relationship and the respective
      duties of the parties to the relationship, shall be construed under and
      controlled by Florida law.

(Doc. 13-1). Contrary to Plaintiff’s assertion, these agreements do not conflict.

The employment agreement provides a choice of law provision – namely, that

Florida law will be applicable to any disputes related to the employment

relationship. The arbitration agreement, on the other hand, provides a forum for

disputes.

      Defendants can enforce the arbitration agreement in this case. However,

they are not entitled to dismissal of the action. In accordance with Eleventh

Circuit precedent, this case must be stayed rather than dismissed. See, e.g.,

Milestone v. Citrus Specialty Grp., Inc., No. 8:19-cv-2341-T-02JSS, 2019 WL

5887179, at *3 (M.D. Fla. Nov. 12, 2019) (citing Bender v. A.G. Edwards & Sons,

Inc., 971 F.2d 698, 699 (11th Cir. 1992); 9 U.S.C. § 3; Giraud v. Woof Gang Bakery,

No. 8:17-cv-2442-T-26AEP, 2018 WL 2057814 (M.D. Fla. May 3, 2018)).

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      (1) “Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint” (Doc. 8) is

            GRANTED IN PART and DENIED IN PART.

      (2) The motion is GRANTED to the extent that the Court finds that

            Defendants can enforce the arbitration agreement in this case.


                                       Page 3 of 4
Case 8:20-cv-03069-TPB-AAS Document 14 Filed 01/27/21 Page 4 of 4 PageID 167




      (3) The motion is DENIED to the extent that Plaintiff’s claims are not

         subject to dismissal at this time.

      (4) This case is STAYED pending the completion of arbitration, and the

         parties are directed to notify the Court upon resolution of the arbitration

         proceedings.

      (5) The Clerk is directed to terminate all pending motions and deadlines, and

         thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 27th day of

January, 2021.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE




                                       Page 4 of 4
